Citation Nr: 1104041	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  09-02 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to an increased rating in excess of 70 percent 
for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total rating of individual unemployability 
(TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1966 to June 1967 
and from May 1968 to September 1969.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

The Board notes that, in a March 2010 statement, the Veteran 
raised a claim of entitlement to service connection for a heart 
disorder.  The RO has not yet adjudicated this issue, and it is 
not inextricably intertwined with the issue adjudicated on the 
merits, herein. As such, it is not properly before the Board and 
is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The RO granted service connection for a PTSD in a May 2007 rating 
decision and assigned a 70 percent evaluation.  The Veteran 
contends the 70 percent rating does not accurately reflect the 
severity of his disability.  The Board presently remands this 
appeal to enable the RO to ascertain the severity of the service-
connected disorder, and to clarify the RO's findings in 
accordance with the applicable provisions of VA's Schedule for 
Rating Disabilities (Schedule).  Massey v. Brown, 7 Vet. App. 204 
(1994) (holding in part that in schedular rating claims, VA may 
only consider the factors as enumerated in the Schedule). 

The Veteran, through his representative, contends that the 
Veteran's case is not ripe for appellate review, as the most 
recent VA examination took place in March 2007.  The Veteran is 
contending that his symptoms have increased in severity since the 
time of his last VA examination and therefore, he requires a new 
examination to determine his current rating.  

The mere passage of time, alone, is not sufficient to trigger a 
remand for another examination.  See Palczewski v. Nicholson, 21 
Vet. App. 174 (2007).  However, the Veteran has claimed that his 
condition has worsened since the time of his last VA examination.  
The Veteran is competent to report a worsening of symptoms.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in 
general, for the need for a VA examination to arise, a claimant 
would only need submit his competent testimony that symptoms, 
reasonably construed as related to the service-connected 
disability, have increased in severity since the last 
evaluation.).  

In light of the passage of time since the last examination, and 
because the Veteran is competent to report a worsening of his 
PTSD, a new examination is in order.  

Furthermore, the Veteran has also raised a claim for a TDIU.  
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (holding 
that once a veteran submits evidence of a medical disability and 
submits a claim for an increased disability rating with evidence 
of unemployability, VA must consider a claim for a total rating 
based on individual unemployability).  His combined service-
connected rating is currently 80 percent.  According to a 
November 2010 psychological assessment, the Veteran was forced to 
resign from his position at work or be terminated, due to his 
PTSD.  The psychological assessment further notes that the 
Veteran is unemployable as a result of his PTSD.  However, as of 
September 2010, it was noted that the Veteran had received an 
alternative position in his employment, and as of this time his 
employability status is not clear from the record. 

Given these matters of record, the case is REMANDED for the 
following action:

1.	The RO/AMC must accomplish all notice, 
development and adjudication necessary 
with respect to the Veteran's raised 
claim for a TDIU, unless the TDIU claim 
is mooted by the award of a combined 100 
percent service-connected disability 
rating.

2.	Ascertain whether the Veteran has 
received any VA, non-VA, or other medical 
treatment for his PTSD that is not 
evidenced by the current record.  The 
Veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  Any additional treatment records 
not currently of record should be 
obtained and associated with the claims 
folder. 

3.	After any additional records have been 
associated with the file, schedule the 
Veteran for an examination to determine 
the current symptoms and severity of the 
Veteran's PTSD.  

a.	The claims folder, including all 
medical records, and a copy of this 
remand, will be reviewed by the 
examiner.  The examiner must 
acknowledge receipt and review of 
the claims folder, the medical 
records obtained, and a copy of 
this remand.

b.	All signs and symptoms of the 
service-connected PTSD should be 
reported in detail (including all 
information necessary for rating 
the disability under Diagnostic 
Code 9411).  

c.	The examiner should also describe 
the impact of the Veteran's PTSD on 
his occupational and social 
functioning, and specifically opine 
whether the Veteran's PTSD renders 
him unemployable.  

d.	The rationale for any opinions 
expressed should be set forth by 
the examiner.  

4.	Thereafter, review the Veteran's claim 
for entitlement to a rating higher than 
70 percent for PTSD and entitlement to 
TDIU.  If the claims are denied, issue a 
supplemental statement of the case to the 
Veteran and his representative, and 
provide an opportunity to respond, before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

